DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
                                          Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hopkins (US 2009/0285669) in view of Fisher (US 2015/0053369).
In regards to claim 1, Hopkins discloses a heating and cooling system (202, an air-handling system, refer to Figs. 3-4) comprising: a heat exchanger (refer to par. 3, wherein the air-handling system may contain cooling coils, heating coils), (note: cooling coils and heating coils is being considered as heat exchangers) configured to place an airflow and a refrigerant (fluid in cooling coils, heating coils) in (cooling coils, heating coils) and a plurality of fans (200, a plurality of individual single fan units), wherein the plurality of fans (200) is arranged in an array (refer to par. 43, wherein the fan units 200 are arranged in a true array) adjacent to the coil (refer to par. 73, wherein cooling coils (not shown) could be added to the system either upstream or downstream of the fan units 200), (note: that the term adjacent is interpreted to be near).  
        Hopkins does not explicitly disclose the plurality of fans being coupled to the coil.
        Fisher teaches an air conditioning condenser system (20), (refer to Fig. 2) wherein the plurality of fans (34) being coupled to the coil (30, condenser coils), (refer to par. 35, wherein the fans 34 can be coupled to the condenser coils 30 at a position specified by the alignment members 38a).
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the plurality of fans to be coupled to the coil as taught by Fisher, in order to allow air to flow through the condenser coils 30 and up through the fans 34 (refer to par. 35).
In regards to claim 7, Hopkins as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hopkins as modified disclose wherein the plurality of fans (200) is coupled to a downstream side of the coil with respect to the airflow, and wherein each fan of the array of fans (200), (refer to par. 73, wherein cooling coils (not shown) could be added to the system either upstream or downstream of the fan units 200), but does not explicitly teach each fan of the array of fans being configured to draw the airflow across the coil.
(20), (refer to Fig. 2) wherein each fan of the array of fans (34) being configured to draw the airflow across the coil (30, condenser coils), (refer to par. 4, wherein condenser fans to circulate air through one or more condenser coils).
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure each fan of the array of fans to draw the airflow across the coil as taught by Fisher, in order to allow air to flow through the condenser coils 30 and up through the fans 34, thus improves efficiency (refer to pars. 35 and 4).
In regards to claim 8, Hopkins as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hopkins as modified disclose comprising a controller (300), wherein each fan of the plurality of fans (200) is independently controllable via the controller (refer to par. 51, wherein the array controller 300 is able to control fan units 200 individually).  
In regards to claim 9, Hopkins as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach comprising a refrigerant circuit comprising the heat exchanger, wherein the heat exchanger is a condenser.  
       Fisher further teaches comprising a refrigerant circuit (52, a heat transfer circuit; Fig. 10) comprising the heat exchanger (30, condenser coils), wherein the heat exchanger is a condenser (condenser coil).
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a refrigerant circuit comprising the heat exchanger, wherein the heat exchanger is a condenser as taught by Fisher, in order to (refer to par. 3).
In regards to claim 10, Hopkins as modified meets the claim limitations as disclosed above in the rejection of claim 9, but fails to explicitly teach comprising a rooftop unit comprising the refrigerant circuit.  
       Fisher further teaches comprising a rooftop unit (rooftop unit 20 of a vehicle 10, as can be seen in Figs. 1-2) comprising the refrigerant circuit (52).
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure a rooftop unit comprising the refrigerant circuit as taught by Fisher, in order to cool the vehicle’s compartment and a heat transfer medium flowing through a heat transfer circuit of a vehicle air conditioning system that includes one or more roof-mounted condenser coils (refer to par. 3).


Claims 11-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hopkins (US 2009/0285669) in view of Fisher (US 2015/0053369), further in view of Mann et al. (US 2009/0112368).
In regards to claim 11, Hopkins discloses a heat exchanger system (refer to par. 3, wherein the air-handling system may contain cooling coils, heating coils), (note: cooling coils and heating coils is being considered as heat exchangers) for a heating and cooling system, the heat exchanger system comprising: a coil (cooling coils, heating coils) configured to flow a refrigerant (fluid in cooling coils, heating coils) therethrough; and a fan array (200, refer to par. 43, wherein the fan units 200 are arranged in a true array), wherein the fan array comprises a plurality of fans (refer to Fig. 4), and each fan (200) of the plurality of fans is configured to force air across the coil (as stated in par. 73, since cooling coils could be added either upstream or downstream of the fan units 200, thus the fans necessarily force air across the coil).  
Hopkins does not explicitly disclose the coil is configured to be pivotably coupled to a housing of the heating and cooling system; and the fan array being coupled to and positioned adjacent the coil.
         Fisher teaches an air conditioning condenser system (20), (refer to Fig. 2) wherein the fan array (34, a plurality of fans) being coupled to and positioned adjacent (near) the coil (30, condenser coils), (refer to par. 35, wherein the fans 34 can be coupled to the condenser coils 30 at a position specified by the alignment members 38a).
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the fan array being coupled to and positioned adjacent the coil as taught by Fisher, in order to allow air to flow through the condenser coils 30 and up through the fans 34 (refer to par. 35).
        Mann further teaches an air conditioning module (400, refer to Fig. 4) wherein the coil (406, condenser coils; Fig. 4) is configured to be pivotably (hingedly) coupled to a housing (Fig. 4 showing heat exchanger 406 pivoting coupled to housing) of the heating and cooling system (refer to Fig. 4; par. 100).
(refer to par. 100).
In regards to claim 12, Hopkins as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Hopkins as modified disclose wherein each fan (200; Fig. 17) of the plurality of fans is coupled to a bracket (a grid system or modular units 240 and mount 242 is being considered as bracket) comprising a plurality of receptacles (244, fan unit chambers; Fig. 17), and wherein each receptacle of the plurality of receptacles comprises the respective fan (200) of the plurality of fans disposed therein.  
In regards to claim 13, Hopkins as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Hopkins as modified disclose further comprising a controller (300; Fig. 13) configured to independently adjust an operating parameter (speed or air flow) of each fan of the plurality of fans (refer to par. 51, wherein the array controller 300 is able to control fan units 200 individually).  
In regards to claim 14, Hopkins as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Hopkins as modified disclose wherein the operating parameter comprises a fan speed of the respective fan (par. 49, wherein the array controller 300 [which may be a variable frequency drive, VFD] used for controlling fan speed), an angle of the respective fan relative to the coil, or both.  
In regards to claim 15, Hopkins as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Hopkins as modified disclose wherein the controller (300; Fig. 13) is configured to control a first set of the plurality of fans and a second set of the plurality of fans independently from one another (refer to par. 51, wherein the array controller 300 is able to control fan units 200 individually, in predetermined groupings, and/or as a group as a whole), (note: that a first set of the plurality of fans and a second set of the plurality of fans is being considered as a predetermined groupings).  
In regards to claim 16, Hopkins as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Hopkins as modified disclose wherein the controller (300) is configured to adjust the respective operating parameter of each fan of the plurality of fans (200) based on a size of the respective fan, a distance from the respective fan to the coil, a desired temperature of the air, a temperature of the refrigerant, a desired distribution of the air, or any combination thereof (refer to par. 52, wherein to control the array may select desired air volume, a level of air flow, a pattern of air flow, and/or how many fan units 200 to operate).  
In regards to claim 17, Hopkins as modified meets the claim limitations as disclosed above in the rejection of claim 11, but fails to explicitly disclose wherein each fan of the plurality of fans comprises a diameter between 1 centimeter and 10 centimeters.  
          Hopkins does however teach in par. 44 that each fan of the plurality of fans may have a 20 inch fan wheel diameter, (refer to par. 44).
        Therefore, each fan of the plurality of fans’ diameter is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the (refer to par. 44). 
        Therefore, since the general conditions of the claim, i.e. each fan of the plurality of fans comprises a diameter of for example 20 inches, were disclosed in the prior art by Hopkins, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to set each fan of the plurality of fans comprises a diameter between 1 centimeter and 10 centimeters to facilitate more outdoor air to be moved in a smaller space (refer to par. 44).


Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hopkins (US 2009/0285669) in view of Fisher (US 2015/0053369 and Mann et al. (US 2009/0112368), further in view of Kitz et al. (US2012/0023940).
In regards to claim 18, Hopkins as modified meets the claim limitations as disclosed above in the rejection of claim 11, but fails to explicitly disclose wherein each fan of the plurality of fans is configured to be positioned from the coil a distance between 0.5 and 5 times a diameter of the fan.  
        Kitz does however teach an air-cooled condenser system (refer to FIG. 5i) wherein each fan (300) is located a distance X above the top surface 402a of the condenser bundles 400 that includes one or more coils 401, as illustrated in FIG. 5i. The distance X is at least 5 feet (refer to par. 61; Fig. 5i).
 (refer to par. 62). 
        Therefore, since the general conditions of the claim, i.e. each fan of the plurality of fans comprises a diameter of for example 20 inches, were disclosed in the prior art by Hopkins, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to set each fan of the plurality of fans is configured to be positioned from the coil a distance between 0.5 and 5 times a diameter of the fan to efficiently permit airflow to cool the working fluid of the power plant (refer to par. 62).
In regards to claim 19, Hopkins as modified meets the claim limitations as disclosed above in the rejection of claim 11, but fails to explicitly disclose wherein the fan array is substantially parallel to the coil.  
        Kitz teaches an air-cooled condenser system (refer to Fig. 5i), wherein the fan array (300) is substantially parallel to the coil (refer to par. Fig. 5i)
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the fan array that is substantially parallel to the coil as taught by Kitz, in order to efficiently permit airflow to cool the working fluid of the power plant (refer to par. 62).
                    
                                        Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, butwould be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also, claims 4-6 are also objected to as being dependent upon a rejected base claim 3.
                                            Response to Arguments Applicant's arguments filed on 12/01/2020 have been fully considered but are not persuasive.
The objections to the claims, the rejections under 35 U.S.C. 112, 2nd paragraph, and the claim interpretation under 35 U.S.C. 112 have been withdrawn in light of the amendments/remarks.
Applicant argued on page 10 that: Hopkins alone already teaches that the fan units 200 are able to direct airflow across coils. Thus, modifying Hopkins in view of Fisher "in order to allow air to flow through the... coils... and up through the fans" is an unnecessary and redundant modification of Hopkins…..Hopkins and Fisher fail to establish prima facie obviousness of independent claim 1 and of all claims depending therefrom. 

In respond: nowhere in Hopkins explicitly states that the fan units 200 direct airflow through the coils (i.e. airflow moving in one side of coil and out of the other side of coil). Also, Hopkins is silent regarding the fans being coupled to the coils.
Hopkin’s invention is mainly on the efficiency of fan array to be optimized over a wide range of flow rates and pressures, and the actual operating power consumption by the fan array in the air-handling systems, see par. 49 of Hopkin. Further, Hopkin states that cooling coils (not shown) could be added to the system either upstream or downstream of the fan units 200, see par. 73 of Hopkin.
Fisher teaches the plurality of fans (34) being coupled to the coil (30, condenser coils), (see par. 35 of Fisher, wherein the fans 34 can be coupled to the condenser coils 30 via 
Therefore, by using the arrangement of Fisher in the invention of Hopkins, a person skilled in the art would recognize that in this arrangement wherein the fans is coupled to the coils allowing air to flow through the condenser coils 30, and increase airflow up through the condenser coils 30, thus improves the cooling or heating efficiency (see pars. 33, 35 and 2). Therefore, the modification is necessary and the combination of Hopkins in view of Fisher clearly establish prima facie obviousness of claim 1.
Applicant further argued on page 10 that: the benefit alleged by the Examiner as the motivation to modify Hopkins in view of Fisher is already achieved and realized by the unmodified design of Hopkins. Because the fan units 200 of Hopkins, which are not coupled to a coil, already independently operate effectively to direct air across a coil, a person skilled in the art would have no reason to modify Hopkins in view of Fisher for the reason provided by the Examiner. "On the basis of this evidence, hindsight provides the only discernable reason to combine the prior art references.
In respond: again, there is nowhere in Hopkin’s invention specifically states that the fan units 200 direct airflow through the coils (i.e. airflow moving in one side of coil and out of the other side of coil). By using the arrangement of Fisher in the invention of Hopkins, a person skilled in the art would recognize that in this arrangement wherein the fans is coupled to the coils allow air to flow through the condenser coils 30, and increase airflow up through the condenser coils 30 and up through the fans 34, thus improves the cooling or heating efficiency (see pars. 33, 35 and 2). Therefore, the modification is necessary and the combination of Hopkins and Fisher clearly establish prima facie obviousness of claim 1.
Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In regards to the arguments regarding the amended claims 2 and 3, please see the allowable subject matter.
In regards to the arguments regarding dependent claims 18 and 19, no specific argument is presented for the limitation of dependent claims 18-19, hence, has already addressed in all of the above examiner's responses.  
                                                         Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763